UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-2177



MICHAEL BAUMHAFT,

                Creditor - Appellant,

          v.


STANLEY MCGUFFIN, Chapter 11 Trustee for the Debtor BHB
Enterprises LLC, d/b/a Tycoon’s Gallery of Games,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cv-03617-RBH)


Submitted:   May 28, 2008                     Decided:   July 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Weston Adams, III, Jillian M. Benson, Ashley B. Stratton, MCANGUS,
GOUDELOCK & COURIE, LLC, Columbia, South Carolina, for Appellant.
Tara E. Nauful, Lindsey C. Livingston, HAYNSWORTH, SINKLER, BOYD,
P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Baumhaft appeals from the district court’s orders

affirming the bankruptcy court’s order granting the trustee’s

motion to correct a scrivener’s error in the 1998 Judgment of the

bankruptcy court to conform to the contemporaneously-filed Order,

pursuant to Fed. R. Civ. P. 60(a), Fed. R. Bankr. 9024, and denying

his motion for a rehearing.            We have reviewed the record and the

briefs     filed   by   the    parties    and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.     Baumhaft v. McGuffin, No. 4:06-cv-03617-RBH (D.S.C. Sept.

21 & Oct. 22, 2007).          We grant counsel’s motion to withdraw from

the case.    We also grant the Appellee’s motion to submit this case

on   the   briefs   because      the   facts    and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                         -2-